       Case 2:19-cv-01133-CB-MPK Document 43 Filed 03/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DANIEL M. CARR,                                :
                                                :
                Plaintiff,                      :    No. 2:19-cv-01133-CB
                                                :
        v.                                      :    Electronically Filed
                                                :
 COMMUNITY COLLEGE OF                           :
 ALLEGHENY COUNTY, et al.,                      :    JURY TRIAL DEMANDED
                                                :
                Defendants.                     :

                      PLAINTIFF’S 26(a)(2) EXPERT DISCLOSURES

       Plaintiff, by his counsel, hereby serves the following Expert Disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(2):

       (1)    Brett Creasy, CISSP, CCE, GCFA
              President and Director of Digital Forensics
              bit-x-bit, LLC
              c/o Counsel for Plaintiff
              (Report and CV attached)

       (2)    R. Matthew Hanak, II, JD, MBA
              Forensic Economist, Managing Partner
              Forensic Human Resources, LLC
              c/o Counsel for Plaintiff
              (Report and CV attached)

                                            Respectfully submitted,
                                            THE LAW OFFICES OF TIMOTHY P. O’BRIEN

                                            /s/ Alec B. Wright
                                            Alec B. Wright
                                            Pa. ID No. 316657

                                            Henry W. Oliver Building
                                            535 Smithfield Street, Suite 1025
                                            Pittsburgh, PA 15222
                                            (412) 232-4400

                                            Counsel for Plaintiff
       Case 2:19-cv-01133-CB-MPK Document 43 Filed 03/17/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via this Court’s

CM/ECF electronic filing system on all counsel and parties of record.




                                                   /s/ Alec B. Wright
                                                   Counsel for Plaintiff
